Per Curiam.
— A judgment herein was rendered on a former writ of error, 61 Fla. 33, 54 South. Rep. 366. To an amended declaration in assumpsit alleging the nonpayment of a subscription to be paid “in the event a railroad is built to Marianna, Fla., with a possible northern connection,” the performance of the condition precedent being alleged, the defendant filed among other pleas, a plea “that he never did promise as in said declaration alleged.” This plea was stricken. Other pleas were stricken or held bad on demurrer, and the defendant not pleading further, a judgment by default for want of a plea was entered by the court and a final judgment for the plaintiffs was entered by the clerk. The defendant Messer took writ of error and assigns as error the order striking the above quoted plea. The statute (Gen. Stats. 1467) expressly provides that the plea “did not promise as alleged”, shall be applicable to declarations on contracts, other than bills and notes.
For the error in striking the quoted plea, the judgment is reversed.
Whitfield, C. J., and Taylor, Shackleford, Cockrell, and Hocker, JJ., concur.